Citation Nr: 1522959	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  12-27 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a lumbar spine disability.  

3.  Entitlement to service connection for tendonitis of the left elbow.

4.  Entitlement to service connection for Stevens Johnson syndrome.

5.  Entitlement to service connection for a bilateral eye condition.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to June 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma (hereinafter Agency of Original Jurisdiction (AOJ)).

The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the AOJ.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

The Board observes that, by letter dated March 1990, the AOJ notified the Veteran of a denial of service connection claims for residuals of flashburn, stomach problems, a nervous condition and back problems.  This notice was sent to the Veteran's last known address, but was returned as undeliverable.  The record did not reflect any alternate addresses of record, and the Veteran did not submit a notice of disagreement, or new and material evidence, within one year of the March 1990 notice of decision.  Thus, the denial of service connection for residuals of flashburn, stomach problems, a nervous condition and back problems became final.  For purposes of this procedural remand, the Board has rephrased the depression and back disability claims to reflect the prior final denials.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In a VA Form 9 (Appeal to the Board of Veterans' Appeals) received in October 2012, the Veteran requested to testify at a video-conference hearing before a Veterans Law Judge.  He was scheduled for a video-conference hearing to be held on March 2, 2015, but he cancelled his appearance at the day of the hearing due to inclement weather.  He was rescheduled for another video-conference hearing on May 18, 2015, but he postponed that hearing and requested a Travel Board hearing.

The Veterans Appeals Control and Locator System (VACOLS) reflects that the Veteran has been scheduled for a Travel Board hearing to be held on June 11, 2015.  Thus, this case is remanded to the AOJ to accommodate the Veteran's request for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Accommodate the Veteran's request for a Travel Board hearing which, according to VACOLS, has been scheduled for June 11, 2015.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




